Citation Nr: 1232187	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-32 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for left varicocele.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to service connection for depression to include as secondary to service connected left varicocele.


REPRESENTATION

Veteran represented by:	James Brzezinski, Esquire


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for depression.  The Veteran also appeals from a September 2008 Decision Review Officer (DRO) decision which granted his claim for service connection for a left varicocele and assigned an initial noncompensable rating. 

The Veteran testified before a DRO at a February 2010 hearing and before the undersigned at a March 2011 RO (Travel Board).  Hearing transcripts have been associated with the claims file.

The Board remanded the instant matters in August 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue for service connection for depression to include as secondary to service connected left varicocele is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's left varicocele is manifested by subjective complaints of severe pain and occasional swelling.  While the Veteran contends his varicocele causes urinating once per hour, at worst; the record is negative for the daily use of absorbent materials that required changing less than two times per day, renal dysfunction, obstructed voiding or credible evidence of groin pain or urinary frequency attributable to this disability.

2.  The Veteran's service connected disabilities consist only of a left varicocele, rated as noncompensably disabling; he is precluded from TDIU on a schedular basis.

3.  The Veteran's service connected disability does not preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-1.10, 4.115a, 4.115(b), 7529 (2011).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The instant appeal with regard to the left varicocele arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim for an increased rating for left varicocele.
The Veteran was provided with VCAA notice with regard to his claim TDIU in a September 2011 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice under Pelegrini.  The timing deficiency with regard to this letter was cured by the readjudication of the claim in an April 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In addition, the Veteran has not alleged prejudice from any notice deficiencies.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, Social Security Administration (SSA) records, various private treatment records, VA treatment records and the VA examination reports.  The Veteran has not alleged that his left varicocele has worsened since his last VA examination.  Although the September 2011 VA genitourinary examiner cited to specific clinical records, he did not indicate that he had reviewed the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the April 2011 hearing, the issues on appeal were identified.  The Veteran was asked to describe his current symptoms.  He was asked about a recent surgery at a private facility and was advised that he may submit records related to this surgery himself.  The record was held open for an additional 30 days to allow the submission of this evidence.  The Board therefore concludes that it has fulfilled its duties under Bryant.

In August 2011, the Board remanded the instant matters.  The Veteran was to be asked to identify and provide the contact information for any VA and non-VA providers who had treated him and complete any appropriate authorization forms, including for St. Luke's Hospital.  A VA genitourinary examination was to be conducted to determine the nature and severity of his left varicocele disability.  A September 2011 letter requested that the Veteran provide the contact information for his treatment providers and complete the appropriate authorization forms; the Veteran did not respond to this letter.  A VA genitourinary examination was conducted in September 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims. 



Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's left varicocele is currently rated under the diagnostic code for benign neoplasms of the genitourinary system.  These disabilities are to be rated as voiding dysfunction or renal dysfunction, whichever is more predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7529.

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Urinary leakage which requires the wearing of absorbent materials, which must be changed less than two times per day, warrants a 20 percent rating.  Urinary leakage which requires the use of absorbent materials which must be changed two to four times a day warrants a 40 percent rating.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day. 38 C.F.R. § 4.115a.

Urinary frequency with daytime voiding intervals between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent.  Daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Obstructive voiding where there was marked obstructive symptomology (hesitancy, slow or weak stream, decreased force of stream) with an one or combination of the following: (1) post void residuals greater than 150 cc, (2) uroflowmetry, marked diminished peak flow rate (less than 10 cc/sec), (3) recurrent urinary tract infections secondary to obstruction or (4) stricture disease requiring periodic dilatation every two to three months warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous cauterization warrants a 30 percent rating.  Id.

Renal dysfunction warrants a 30 percent rating where albumin was constant or recurring with hyaline and grandular casts or red blood cells; or, transient or slight edema or hypertension at least 40 percent disabling under diagnostic code 7101 (i.e. diastolic pressure was predominantly 120 or more).  A 60 percent rating is warranted where there is persistent edema and albuminura; or, blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion. A 100 percent rating is warranted where regular dialysis was required; or precluding more than sedentary activity from one of the following: persistent edema and albuminura; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Varicocele Claim

The Veteran contends that the severity of his left varicocele warrants at least a 50 percent rating due to pain and excessive voiding.

A February 2003 private treatment note from Dr. M. D. reflected the Veteran's reports of being asymptomatic following left varicocele surgery in 1971 until this past December.  He began experiencing pain in his left groin area with any exertion such as sneezing or lifting any heavy weight.  Physical examination revealed no tenderness or masses in the left inguinal or groin area.  An assessment of left-sided inguinal pain was made.

A February 2003 private urology treatment note indicated that the Veteran had a history of a penile rupture at age 44.  He also complained of acute left lower quadrant pain associated with sneezing or lifting that he attributed to scarring associated with a 1971 left varicocele ligation.  An impression of a hematuria was made.

A June 2007 VA scrotal ultrasound revealed bilateral varicocele, with the left greater than the right, as well as two simple appearing cysts in the left testicle.

In a July 2007 statement, the Veteran wrote that he had experienced pain in the groin area since undergoing surgery to repair the left internal spermatic vein during service.  This pain had recently become unbearable.

A July 2007 VA treatment note reflected the Veteran's reports that a vein on his left testicle swelled and was painful.  This occurred two to three times per month and the swelling lasted about two days before subsiding.  Physical examination revealed soft boggy veins above the left testes.  There was no swelling or tenderness on the testes.  An assessment of varicocele was made.

An August 2007 VA urology treatment note reflected the Veteran's reports of an intermittent stabbing scrotal pain.  He also experienced intermittent swelling of the left testis that occurred four times per month.  The Veteran denied hesitancy, decreased force of stream, difficulty with urination or urinary tract infections.  Physical examination revealed a well-healed suprainguinal incision.  Epididymides were non-distended or indurated and the testes were without masses.  There was thickness of the cord at its junction with the left testicle but no distinct varicocele with valsalva.  The tail of his left epididymis was an area of localized tenderness without induration/distention.  The provider noted that the Veteran's reported pain was very atypical for pain related to varicocele.  Although the ultrasound did reveal that the Veteran had a reoccurrence on the left side of his varicocele, it was not certain that an operation to fix his varicocele would relieve his symptoms.  These symptoms were not related to epididymo-orchitis given his lack of infectious signs. 

In a January 2008 statement, the Veteran wrote that he was "constantly plagued" after service discharge with reoccurring pain as a result of his groin injury.

A January 2008 VA treatment note reflected the Veteran's reports of sharp, constant groin pain.  This pain was worse with prolonged sitting and movement from sitting to standing and the alleviating factors included sleep and the occasional use of pain medication.  Physical examination found the left scrotum to be tender to palpation without evidence of hydrocele.  There was no palpable cord or hernia present.  An assessment of chronic left scrotal pain was made.

An April 2008 statement from R. M. indicated that she had known the Veteran "for many years" and that he constantly experienced pain.

In an April 2008 statement, the Veteran wrote that his current symptoms included significant daily pain, constant swelling and voiding symptoms (to include retention and hesitancy).

A March 2008 private urology treatment note reflected the Veteran's reports of continuous groin pain and swelling twice per week.  There was nocturia "0-1."  Physical examination revealed normal male genitalia, scrotum and testes.  There were no testicular masses.  There was a small, mildly tender hernia at the "left + right" groin.  Assessments included an inguinal hernia, hematuria and testicular pain.  The provider noted that it was unclear how much the Veteran's hernia was contributing to his pain, however, given the history of scrotal swelling one to two times per week it was suspected that he was periodically incarcerating a small amount of bowel there.

An April 2008 treatment summary from Dr. B. L, the Veteran's private urologist, indicated that he had recently treated the Veteran for left-sided groin pain.  The Veteran reported groin swelling two times each week and occasional pain in his testicles.  A physical examination revealed a small, left inguinal hernia.

An April 2008 VA urology treatment note reflected the Veteran's reports of chronic left testicular pain that was worsened by a varix ligation and intermittent testicular swelling.  This pain was present on a daily basis and did not vary in intensity.  There was a focal area of tenderness at the left epididymis without induration or distention.  A clinically palpable varicocele was not present.  An assessment of chronic left testicular pain was made.  The urologist did not believe that the Veteran's complaints were varicocele related pain as none of his reported symptoms were consistent with that type of pain and his varicocele was only detectable on ultrasound imaging.  There had never been any indication of infection with these episodes and that could represent a chronic prostatitis/epididymitis picture.

A May 2008 VA genitourinary examination reflected the Veteran's reports of constant pain in the left scrotum.  He was unable to identify any provocative factors and palliative factors included the use of narcotic pain medications.  There was also intermittent swelling in the left side of the scrotum which happened two to three times per week.  He reported urinating three times during the day and two times at night.  Urinary hesitancy, decreased stream, dysuria, incontinence or urinary tract infections were denied.  He also underwent surgery for a penile rupture at the age of 44.  Physical examination revealed tenderness to even light palpation along the left side of the scrotum and the varicocele cannot be palpated.  There was no evidence of epididymitis, penile deformity or atrophied testes.  

Following this May 2008 VA examination and a review of the Veteran's claims file, the examiner opined that the Veteran's complaints of pain and swelling in the testes were less likely than not secondary to his left varicocele and ligation of the left internal spermatic vein.  The Veteran's varicocele was only seen by ultrasound and was not palpable on physical examination.  The available medical literature showed that patients with varicocele can be asymptomatic or complain of a dull ache in or fullness of the scrotum upon standing.  This Veteran's subjective complaints were out of proportion to what was seen with varicocele and/or surgery for varicocele.  In addition, his voiding symptoms were not secondary to his varicocele and surgery and were more likely than not secondary to his "penile rupture" which was unrelated to varicocele.  Some patients with varicocele can be infertile but this Veteran has had two children.  There was also no evidence of an inguinal hernia on examination.  The available medical evidence showed that most indirect inguinal hernias were congenital and direct inguinal hernias occurred as a result of a weakness in the floor of the inguinal canal.  This weakness appeared to be an inborn flaw in many cases, although some may occur due to an "acquired" deficiency in the abdominal musculature.  The relationship between direct inguinal hernias and straining or heavy lifting was not clear but some studies suggested that the incidence of hernia was no longer in professions performing heavy manual labor but rather in sedentary professions.  There was no evidence in the medical literature showing that testicular surgery caused inguinal hernias.

An August 2008 VA emergency department note contained the Veteran's complaints of left testicular pain without swelling.  The assessment was recurrent testicular pain with a questionable cause.

In an April 2009 statement, the Veteran wrote that he continued to experience unpredictable pain and swelling due to his condition.

An August 2009 private operative report indicated that the Veteran underwent bilateral inguinal hernia repair due to direct bilateral inguinal hernias.

During a February 2010 DRO hearing, the Veteran testified that he had been experiencing the same pain and swelling symptoms since service.  

A February 2010 private opinion from Dr. M. D. noted the Veteran's reports of groin pain with veins bulging up in the testicles.  Dysuria and change in frequency or urinary tract symptoms were denied.  An assessment of chronic groin/scrotal pain was made.  The provider opined that "this" was temporally related to the varicocele surgery done in the remote past and that it was "possible that the pain was related to the surgery."  The provider further recommended that the Veteran be evaluated by an urologist who would be able to relate his pain to the testicular pathology.

A February 2010 VA scrotal ultrasound revealed a left varicocele, very small bilateral hydroceles and a sub-centimeter left testicular cyst without evidence of epididymitis, orchitis or testicular torsion.

A February 2010 VA urology treatment note indicated that there was a minimal varicocele confirmed on scrotal ultrasound and no other symptoms.

A March 2010 VA treatment note assessed the Veteran with chronic left scrotal pain that was secondary to orchitis versus genitofemoral neuralgia.  A genitofemoral nerve block was recommended.

A March 2011 private operative note indicated that an inflatable penile prosthesis had been placed into the Veteran.

During an April 2011 hearing, the Veteran testified that he experienced chronic pain, swelling and numbness that sometimes prevented him from walking.  The Veteran's witness testified that she has sat with the Veteran "all night" due to his pain and that there had been times when he was stranded on the side of the road due to the pain.

A May 2011 private operative report indicated that the Veteran underwent a procedure to correct a malfunctioning inflatable penile prosthesis.

A September 2011 VA genitourinary examination noted that there had been no change in the Veteran's complaints or care with regard to his left varicocele.  Renal dysfunction, dysuria and hesitancy were denied.  He reported urinating at least hourly during the night and day and that he urinated on himself at least twice per day.  On occasion, he will wear a pad or absorbent material.  He also reported that his penile implant allowed him to have penetration and ejaculation.  Physical examination found the scrotum to be remarkable for exquisite, greater than expected tenderness in the left scrotum in comparison to the right.  Testicles were of normal size, shape and consistency and the examiner could not palpate a varicocele on the left.  The scrotum was also remarkable for a portion of the hardware or penile implant apparatus.

Following this September 2011 VA examination, the examiner diagnosed persistent left varicocele with subjective complaints greater than expected and greater than supported objectively.  The examiner opined that while the Veteran reported frequent urination, this condition was less likely than not the result of his left varicocele.  It was less likely than not that his discomfort was the result of genitofemoral neuralgia as there had been no change reported in his pain with left inguinal hernia repair and his pain was primarily in the scrotum and localized to the varicocele region.  His pain, as noted, was greater than expected.  He did not report flare-ups but rather endorsed constant, severe pain in the left scrotal region.  The examiner did not have a medical explanation for a condition which reportedly caused so much discomfort as to preclude social activity and employment while not precluding the Veteran from intimacy or going through an elective penile implant surgery.  The examiner further opined that the Veteran's current complaints of discomfort were less likely than not a continuation of what he had manifested in the 1970s as there was a lack of medical care and attention from the 1970s to the present and what the Veteran was reporting as severe and unrelenting pain does not make medical sense to the examiner.  The examiner did not understand how the Veteran could withstand direct contact with intimacy but was not able to tolerate the minor physical examination that was performed.

An October 2011 VA Disability Benefits Questionnaire (DBQ) indicated that varicoceles were common in the male population and occurred when a collection of blood dilated the veins, usually in the left hemiscrotum.  Varicoceles were not connected to the bladder, urethra, spermatic cord or the nerves serving the area.  Therefore, any urinary frequency symptoms would not result from a varicocele.  Varicoceles were associated with low sperm counts and served as a correctable form of infertility; this Veteran had fathered children.  The examiner opined that the Veteran's current complaints were not the result of service as his medical history was not consistent or medically plausible.  He reported pain to an extraordinarily high level at this time but there was nothing to support why this had occurred in the absence of care and evaluation after service for decades.  Somatization, symptom amplification, a primary mental health condition, and malingering were alternate explanations for the pain level and work activity avoidance that he reported.   He had reported an inability to tolerate a minimal examination but was tolerant of penile implant surgery and was tolerant of ongoing intimacy.  The examiner noted that he had reviewed the Veteran's claims file.

An April 2012 opinion from Dr. M. D. indicated that it was more likely than not that the Veteran's groin pain was related to his service connected left varicocele as the history and physical were compatible with tender varicocele.  Dr. M. D. also stated the following:  

I never treated his varicocele - but by history he has had pain ever since developing the varicocele and pain after the varicocele surgery - by his history.  I did not see or evaluate him after the surgery or before it, but it is a well known cause of groin pain.  Some of it may also be from the hernia repair.  

The Board places little weight on this opinion based on the fact that Dr. M. D. specifically indicated that he never treated the Veteran's varicocele and that he did not see or evaluate the Veteran before or after surgery.  Dr. M. D. admits that his opinion is based solely on a history provided by the Veteran.   

The rating schedule provides that the Veteran's left varicocele is to be evaluated as voiding dysfunction (including urine leakage, frequency or obstructed voiding) or renal dysfunction, whatever was more predominant.  The Veteran reported in a May 2008 VA examination that the urinated three times per day and two times per night.  In a September 2011 VA examination, the Veteran reported urinating hourly during the day and night and that he urinated on himself two times per day.  However, the October 2011 VA DBQ opinion noted that the varicocele was not connected to the bladder and that any urinary frequency would therefore not result from a varicocele.  Moreover, he reported "occasionally" using absorbent materials in the September 2011 VA examination but did not report the daily use of such absorbent materials and as such would require less than daily changing.  Renal dysfunction or obstructed voiding have not been alleged by the Veteran or demonstrated in the clinical evidence.  

Since the weight of the objective medical evidence of record does not show that the Veteran's urinary problems were related to the service-connected varicocele, and the service-connected disorder did not cause renal problem or voiding issues, a compensable rating is therefore not warranted.  38 C.F.R. §§ 4.115a, 4.115b, 7529.

Service connection for erectile dysfunction as secondary to the Veteran's left varicocele was denied in an unappealed March 2009 rating decision.  Although the Veteran has also been diagnosed with direct inguinal hernias during the course of the appeal, the May 2008 VA examiner opined that there was no evidence in the medical literature showing that testicular surgery caused such hernias.  Consideration of a higher rating under the criteria for erectile dysfunction and inguinal hernias is therefore not warranted.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's left varicocele manifested as subjective complaints of constant, severe groin pain and urination as frequently as hourly and the occasional use of absorbent materials.  However, his treating VA urologists and the VA examiners have consistently found that the Veteran's complaints of pain were inconsistent with a left varicocele.  The September 2011 VA examiner found that the Veteran's complaints of severe and unrelenting pain since the 1970s did not "make medical sense" and that the Veteran was able to withstand direct contact with intimacy but was not able to tolerate the minor physical examination that had been performed in conjunction with the examination.   The October 2011 VA examiner opined that the Veteran's current complaints, including pain to an extraordinary high level, were not consistent or medically plausible.  This examiner also noted that varicoceles were not connected to the bladder or any nerves serving the area.  In addition, the February 2010 opinion from Dr. M. D. indicated that it was "possible" that the Veteran's chronic groin/scrotal pain was related to his varicocele surgery.  This opinion, however, is speculative and is being afforded little, if any, probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Board notes that the Veteran repeatedly reported constant groin pain that had been continuous since his 1973 surgery.  However, in a February 2003 private treatment note from Dr. M. D., the Veteran reported that he had been asymptomatic following that surgery until December 2002.  These statements were made during the course of treatment, several years prior to the filing of the instant claim, and are highly probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's statements).  The VA examiners have consistently found that the Veteran's subjective complaints of pain to be inconsistent with objective physical findings and not medically plausible.  The Board therefore finds the Veteran's complaints of groin pain to not be credible. 

The April 2012 opinion from Dr. M. D. which indicated that the Veteran's groin pain was more likely than not related to his service connected left varicocele appears to be based entirely on the history supplied by the Veteran as a review of the Veteran's claims file was not indicated.  Additionally, as noted above, the Board cannot ignore the fact that Dr. M. D. never examined, treated, or saw the Veteran for his service-connected varicocele, and offered an opinion based solely on the history reported by the Veteran.  The Veteran's subjective reports of pain have been found to not be credible.  The Board may reject a medical finding that is based on facts provided by the Veteran when those facts have been found to be inaccurate, or, because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432  (2006) (the Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  This April 2012 opinion is therefore being afforded little, if any, probative weight.  Therefore, there have been no factors outside the rating schedule to warrant referral for extraschedular consideration.  

The Veteran has alleged that he did not maintain employment during the course of the appeal.  It is not shown by objective evidence, however, that the Veteran's service-connected varicocele has led to marked interference with employment.  Hence, referral for consideration of an extraschedular rating is not warranted.

TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a).

In an October 2006 SSA application, the Veteran indicated that he was unable to work due to his back problems.  The Veteran wrote in a November 2006 SSA Work History Report that he had worked as an owner of a "light" home improvement business since April 1999 and that he continued to work in that function.  He reported that he worked six hours per day, five to six days per week, and earned $1500.00 per month.

In a January 2008 VA psychiatric treatment note, the Veteran reported that he had worked intermittently since 2000 as an interior remodeler and that he had "rarely" found work since 2007.

An April 2009 opinion from Dr. D. B., a private orthopedist, indicated that the Veteran was unable to work due to degenerative disc disease and prostate cancer.  This opinion was submitted to the SSA.

A February 2010 opinion from Dr. M. O. indicated that the Veteran was unable to work on a regular basis due to his chronic groin/scrotal pain.

In an October 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he last worked full-time as a roofer in 2003.  

A September 2011 VA genitourinary examination reflected the Veteran's reports that he had not worked since 2002 when he was self-employed as a home improver.  The examiner opined that the objective findings, including the imaging studies and physical examination, did not support that the Veteran would be limited from work.  The examiner added that he did not have a medical explanation for a condition which reportedly caused so much discomfort to preclude social activity and employment-as reported by the Veteran--while not precluding the Veteran from intimacy or going through elective penile implant surgery.

The Veteran's combined disability rating is zero percent.  Consideration of TDIU on a schedular basis is therefore precluded for any period during the course of this appeal.  38 C.F.R. § 4.16(a).

Although the Veteran has claimed on his October 2010 VA Form 21-8940 that he lasted worked in 2003, he reported that he continued to work between 30 and 36 hours per week in his October 2006 SSA application.  His employment cannot be considered marginal as the Veteran's reported monthly earns were in excess of the poverty rate for a single person.  An April 2009 opinion from the Veteran's private orthopedist indicated that the Veteran was unable to work due to his non-service connected degenerative disc disease and prostate cancer.  The September 2011 VA examiner determined that the objective examination findings did not support a finding that the Veteran would be limited to work by his left varicocele.  A February 2010 opinion from Dr. M. O. indicated that the Veteran was unable to work on a regular basis due to his chronic groin/scrotal pain; however, as detailed above, the Board has found the Veteran's reports of groin pain to not be credible.  This opinion is therefore being afforded little, if any, probative weight.  See Coburn, supra.  Consideration of TDIU on an extraschedular basis is therefore not warranted.  38 C.F.R. § 4.169(b).


ORDER

Entitlement to an initial compensable rating for left varicocele is denied.

Entitlement to TDIU is denied.


REMAND

In its August 2011 remand, the Board instructed that a VA psychiatric disorders examination to be conducted to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  Specifically, the examiner was to provide an opinion as to the relationship between any such disability and service and/or the Veteran's service connected left varicocele condition.

Multiple opinions were subsequently received from two different examiners.  While a September 2011 DBQ opinion related the Veteran's major depressive disorder to his left varicocele condition, the examiner amended his opinion in light of the findings of the October 2011 VA genitourinary examination and opined that there was no such relationship.  This examiner did not address the relationship, if any, between the Veteran's diagnosed somatoform disorder and his service and service-connected left varicocele.  An April 2012 DBQ addendum by a different examiner did address the relationship between the Veteran's diagnosed major depressive disorder and somatoform disorder to his service and his service connected left varicocele, but no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusion is entitled to no weight).  A new VA examination is therefore required to ensure compliance with the Board's previous remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his claimed psychiatric disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a psychiatric disorder?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since June 2007.

 (b)  Is it at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its onset during the Veteran's period of service from January 1973 to March 1973; or, was any such disorder caused by, or due to, any incident or event that occurred service, including his service connected left varicocele?  

The examiner should provide a complete explanation for his or her opinions.  If the examiner is unable to provide an opinion, he or she should explain why that is so and should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  After completion of the above, the RO/AMC should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


